UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1981



WILLIAM G. FISHER,

                                                 Plaintiff - Appellant,

          versus


EQUAL   EMPLOYMENT  OPPORTUNITY  COMMISSION;
PRICILLA STEVENS; HARVEY CUMMINGS; R. EDISON
ELKINS,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
North Carolina, at Charlotte. Graham C. Mullen, District Judge.
(CA-98-148-3-MU)


Submitted:   October 8, 1998                 Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William G. Fisher, Appellant Pro Se. Jodi Beth Danis, EQUAL EM-
PLOYMENT OPPORTUNITY COMMISSION, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William G. Fisher seeks to appeal the district court’s judg-

ment dismissing his complaint as frivolous under 28 U.S.C.A.

§ 1915(e) (West Supp. 1998) and leave to proceed on appeal in forma

pauperis. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis, deny Fisher’s motion for appointment of

counsel, and dismiss the appeal on the reasoning of the district

court, Fisher v. EEOC, CA-98-148-3-MU (W.D.N.C. May 1, 1998), and

we conclude that the appeal is frivolous. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2